DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/360,766 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Regarding Claims 6 and 14, Claims 6 and 14 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor.   In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
	Further regarding Claims 6 and 14,  the claims contain the limitation “the fail-close valve is located after the controller and before the control valve”.  However, this limitation does not appear to be supported in either the Specification or the drawings.  
	Applicant’s Fig 2A and Specification, paras 23-24 disclose gas flowing from “tank accumulator A2” to valve 219, where it branches to reach both “fail-close valve V5” and Controller A.  This configuration would mean that the fail-close valve v5 is located in parallel (and not “after”) Controller A.  In Applicant’s disclosure, there is no indication that fail-close valve v5 receives any gas flow from Controller A (or that corresponding valve v6 receives gas flow from controller B).  Therefore, it appears that the limitations of Claims 6 and 14 directly contradict Applicant’s disclosure.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore Claims 6 and 14 are not enabled.
	Further regarding Claims 6 and 14, in the interests of compact prosecution, Examiner has applied prior art that matches the disclosure (to include the above-references to the Specification and Drawings) with regards to the fail-close valve, controller and control valve of Claims 6 and 14.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 6 and 14,  the claims are indefinite as they contain the limitation “the fail-close valve is located after the controller and before the control valve”, which appears to be in direct contradiction with Applicant’s disclosures at Fig 2A and Specification, paras 23-24 (see the above rejection under 112(a).
	Regarding Claim 17,  the claim contains the limitation “the control valve is located closer to the control valve than the fail-close valve”.  It is unclear how a control valve can be closer to itself.  Applicant’s intent for this claim is unclear, and one of ordinary skill of the art would not be apprised as to scope of the claim.  
	Regarding Claims 18-20,  these claims depend upon Claim 17, and therefore suffer the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claims 1-18  the current claim set is mis-numbered after Claim 10 (the next Claim should be “Claim 11”, but is shown as an additional “Claim 9” instead.  Subsequent Claim numbers follow this erroneous numbering.   
For the purposes of compact prosecution in this Office Action, Examiner refers to Claims 11-16 as they would have been presented if not mis-numbered.  Correction (or clarification of Applicant’s intent, if Examiner’s re-numbering is not accurate) is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A, Prong 1
	Claim to recites receiving electronic information about pressure; and generating instructions to open or close one or more valves.  Such processing involves managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Additionally, such measuring and processing involves observations, judgements or evaluations performable in the human mind or with pen and paper, which is one of mental processes under the 2019 PEG. Accordingly, Claim 10 recites an abstract idea.
	Specifically, Claim 10 recites a device, comprising: a memory; a processor coupled to the memory to: receive electronic information about pressure  (observation, which is a mental process under the 2019 PEG; also an instruction or rule for humans to follow, which is a certain method of organizing human activity under the 2019 PEG); and generate electronic instructions to open or close one or more valves  (observation, which is a mental process under the 2019 PEG; also an instruction or rule for humans to follow, which is a certain method of organizing human activity under the 2019 PEG).
	As underlined above, independent Claim 10 recites at least one abstract idea along with additional elements (in bold).
	Claims 11-16 depend from independent Claim 1, and merely include limitations that either further define the above-identified at least one abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. As such, each of dependent Claims 11-16 recites at least one abstract idea (Examiner’s note:  the current claim set is ms-numbered, see “Claims Rejections- 112(d)” above.  For the purposes of this Office Action, Examiner refers to Claims 11-16 as they would have been presented if not mis-numbered).
Step 2A, Prong 2
	The above-identified abstract idea in independent Claim 10 (and its respective dependent 11-16) is not integrated into a practical application under the 2019 PEG because the additional elements (identified above in independent Claims 10), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: 
(a device, comprising) a memory, a processor coupled to the memory, one or more valves, wherein the one or more valves include a control valve and a fail-close valve, a controller, a heater, and a high-pressure accumulator are generically recited computer elements in independent Claim 10 (and its respective dependent claims) do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 10 (and its respective dependent claims) is not integrated into a practical application under the 2019 PEG.
	Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because:
-	the claimed device merely implements the above-identified abstract ideas (e.g., mental process and certain method of organizing human activity) using rules (e.g., receiving electronic information) executed by a computer (e.g., processor as claimed in independent Claim 10) or generic computer elements (e.g., memory, as claimed in Claim 10).
-	 the claimed device merely implements the above-identified abstract ideas (e.g., mental process and certain method of organizing human activity) using rules (e.g., electronic instructions) generated by a computer (e.g., processor as claimed in independent Claim 10) or generic computer elements (e.g., memory, as claimed in Claim 10).
	In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
	Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 10 (and its respective dependent claims) is not integrated into a practical application under the 2019 PEG.
	Accordingly, for at least the above reasons, independent Claim 10 (and its respective dependent claims) are each directed to an abstract idea under the 2019 PEG.
Step 2B
	None of Claims 10-16 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
	These claims require the additional elements of: a memory, a processor coupled to the memory, one or more valves, wherein the one or more valves include a control valve and a fail-close valve, a controller, a heater, and a high-pressure accumulator. These additional elements are generically claimed computer and other components that enable the above-identified abstract ideas by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	

Per Applicant’s specification,
1.  Regarding Applicant’s claim to “a memory”, Applicant only discloses:
[0051] As shown in FIG 5, device 500 may include … a memory 530…
[0052] Memory 530 may include any type of dynamic storage device that stores information and instructions, for execution by processor 520, and/or any type of non-volatile storage device that stores information for use by processor 520.
[0057] A computer-readable medium may be defined as a non-transitory memory device.   A memory device may include space within a single physical memory device or spread across multiple physical memory devices.  The software instructions may be read into memory 530 from another computer-readable medium or another device. The software instructions contained in memory 530 may cause processor 520 to perform processes described herein.
2.  Regarding Applicant’s claim to “a processor”, Applicant only discloses:
[0051] As shown in FIG 5, device 500 may include… a processor 520,
[0052] Processor 520 may include one or more processors, microprocessors, or processing logic (e.g., a field-programmable gate array (FPGA) or an application-specific integrated circuit (ASIC)) that interprets and executes instructions. See also additional verbiage above in the discussion of “memory” in [0052].
[0055] In another implementation, communications interface 560 may include, for example, a transmitter that may convert baseband signals from processor 520 to radiofrequency (RF) signals and/or a receiver that may convert RF signals to baseband signals.
[0057] Device 500 may perform these operations in response to processor 520 executing software instructions (eg, a computer program(s)) contained in a computer-readable medium, such as memory 530, a secondary storage device (eg, hard disk, CD-ROM, etc), or other forms of RAM or ROM.  See also additional verbiage above in the discussion of “memory” in [0057].
3.  Regarding Applicant’s claim to “one or more valves, wherein the one or more valves include a control valve and a fail-close valve, a controller, a heater, and a high-pressure accumulator” with relation to a “memory” and/or a “processor”, Applicant only discloses:
[0045] System 404 (eg, system 100, system 200 as described above) may include one or more devices that can communicate and/or receive electronic information to/from device 406, and/or application 408, via network 402.  
 In embodiments, system 404 may include valves, control valves, monitor valves, and/or heaters which may send/receive electronic information to/from device 406 (and/or application 408) to tum on or off different valves in system 404.
 In embodiments, system 404 may include sensors and/or gauges that communicate electronic information about pressure, temperature, and/or flow rates to device 406 and/or application 408 via network 402.
 In embodiments, system 404 may be system 100 and system 200.
 In embodiments, system 404 may be placed on moving device 410 (eg, using a truck, tractor, type of boat, etc) that can move or be moved from one location to another location.
[0010]  …   In this example, one or more sub-systems of system 100 may communicate electronic information (via pressure gauges, flow rate gauges, etc) about pressure and/or flowrate information to a computing device (eg, device 406).
[0020] …  In embodiments, any of the valves described in FIGS 2A and 2B may be opened and closed either (1) mechanically (eg, manually), (2) pneumatically, (3) electrically, or (4) electronically based on electronic communications (eg, wired and/or wireless from a computing device, such as device 406 described in FIG 4).
[0041] In embodiments, for FIGS 2A and 2B, device 406 (described in FIG 4) may in communication with system 200 (eg, system 404 described in FIG 4).
[0042] FIG 3 is an example flow chart diagram of an example process 300.  In embodiments, example process 300 may be performed by a controller (eg, controller 108, 110, controller A, and/or controller B, as described in FIGS 1, 2A, and 2B), device 406 and/or electronic application 408 (which are described in FIG 4).  In embodiments, example 300 may be conducted to control one or more valves within a system, such as system 100 and/or system 200.
[0046] …For example, device 406 may include a computing device…
[0048] Device 406 may include a variety of applications, such as, for example, a gas analyzer application, a flow rate application, a temperature application…
[0050]  … Device 500 may correspond to computing devices, such as device 406, and/or a computing device feature that is part of systems 100 and 200.
[0051] As shown in FIG 5, device 500 may include a bus 510, a processor 520, a memory 530, an input component 540, an output component 550, and a communications interface 560.
	As such, Applicant’s specification does not describe any special programming or algorithms required for the memory, the processor coupled to the memory, one or more valves, wherein the one or more valves include a control valve and a fail-close valve, the controller, the heater, and the high-pressure accumulator.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts. By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., the memory, the processor coupled to the memory, one or more valves, wherein the one or more valves include a control valve and a fail-close valve, the controller, the heater, and the high-pressure accumulator) because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
	The recitation of the above-identified additional elements in Claim 10 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
	A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.
	For at least the above reasons, the device of Claim 10 is directed to applying the above-identified at least one abstract idea on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words,  nothing in Claim 10 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
	Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 10 (and its dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the conducting a wagering game with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claim 10 merely applies an abstract idea to a computer and does not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
	Therefore, for at least the above reasons, nothing in Claim 10 amounts to significantly more than the abstract idea itself. Accordingly, Claim 10 is not patent eligible, and is rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enerson                  (US 2003/0192609).
	Regarding Claim 1, Enerson discloses an apparatus, comprising: a high-pressure tank (Fig 3, item 148 and paras 27 and 36);  a controller (item 134, paras 30 and 36);  a valve (126 and para 36), controlled by the controller (paras 30 and 36);  and a heater (Fig 3, item 200).





    PNG
    media_image1.png
    834
    948
    media_image1.png
    Greyscale

	Regarding Claim 2, Enerson discloses an apparatus, wherein the valve is a control valve (per para 30) .
	Regarding Claim 3, Enerson discloses an apparatus, wherein the heater is an indirect heater (per para 37, " line heater 200 includes a tank 202 filled with a heat-exchanging medium such as water") and is located after the controller (Fig 3, item 26, and para 37).

	Regarding Claim 4, Enerson discloses an apparatus, further comprising: 
	a high-pressure accumulator ("buffer tank" 60 and para 31); and
	and a medium-pressure accumulator (a second "buffer tank 60"; per para 11, "In any embodiment, a second buffer tank may be connected between an inlet regulator and the first and second pilot lines"), the high-pressure accumulator (first "buffer tank 60) is located after (Fig 3) the high-pressure tank (148) and before the controller (134).
	Regarding Claim 5, Enerson discloses an apparatus, further comprising: a computing device (para 5, wherein "electric or electronic devices control valves, and/or pressure controllers that may able to accept the high-pressure CNG, depressurize it, and pass it to a standard natural gas intake at a relatively high rate of delivery" are known); and a safety valve (82, 182 and para 34).
	Regarding Claim 6, Enerson discloses an apparatus, further comprising: a fail-close valve (124), the fail-close valve (124) is located after the controller (134) and before the control valve (126 and paras 25-26 and 40).   
	Regarding Claim 14, Enerson discloses a device, wherein the fail-close valve (124) is located after the controller (134) and before the control valve (126 and paras 25-26 and 40).  
	Further regarding Claims 6 and 14,  Examiner notes that Enerson, paras 25-26 and Figs 1 and 3 disclose a system that is identical to that claimed by Applicant at Fig 2A.  Applicant’s Fig 2A and Specification, paras 23-24 disclose gas flowing from “tank accumulator A2” to valve 219, where it branches to reach both “fail-close valve V5” and Controller A.  Specification, para 20 additionally discloses “the line between controller A and (control valve) v7 may be a pneumatic line, hydraulic line, electric line, or any other line that can provide motive power (eg, actuate, control, etc) to v7.”
	Similarly, Enerson Fig 3 and discloses gas flowing from “buffer tank” (i.e. “tank accumulator”) 60, where it branches to reach both “fail-close valve” 124 and Controller 134, via line 135b (see Examiner’s annotations).  Enerson also discloses the line between Controller 134 and control valve 126 as a pneumatic line.
	Examiner further notes that Enerson (as prior art) and Applicant each teaches pressure reduction after the buffer/accumulator tank.
	Therefore, although Applicant’s intent for claiming “the fail-close valve is located after the controller and before the control valve” is unknown (please See 112(a) rejection above), Examiner concludes that the above-referenced structure as disclosed by Enerson is identical to that of Applicant, and Enerson therefore reads upon Claims 6 and 14.
	Regarding Claim 7, Enerson discloses an apparatus, wherein the controller (134) does not control the fail-close valve (124).
	Regarding Claim 8, Enerson discloses an apparatus, further comprising: a burner (Fig 3a, item 212, para 38), the burner is located: after the control valve, and before the heater (para 38).
	Regarding Claim 9, Enerson discloses an apparatus, wherein the apparatus is moveable (Figs 2 and 4 discloses transportability, and the gas source may be a separate truck per para 27).
	Regarding Claim 10, Enerson discloses a device, comprising:  a controller (134);  a heater (Fig 3, item 200);  and a high-pressure accumulator  ("buffer tank" 60 and para 31).
	Further regarding Claim 10,  Enerson additionally discloses a device, comprising: a memory; a processor coupled to the memory to:
	receive electronic information about pressure (para 5, wherein "electric or electronic devices control valves, and/or pressure controllers that may able to accept the high-pressure CNG, depressurize it, and pass it to a standard natural gas intake at a relatively high rate of delivery" are known); and
	generate electronic instructions to open or close one or more valves (para 5),  the one or more valves include a control valve and a fail-close valve (para 5).
	Regarding Claim 11, Enerson discloses a device, wherein the controller (134) pneumatically controls the control valve (126 and para 36).
	Regarding Claim 12, Enerson discloses a device, wherein the controller (134) does not control the fail-close valve (124).
	Regarding Claim 15, Enerson discloses a device, wherein the high-pressure accumulator ("buffer tank" 60 and para 31) is located before the fail- close vale and the control valve (Fig 3) .
	Regarding Claim 16, Enerson discloses a device, wherein the device is moveable (Figs 2 and 4 discloses transportability, and the gas source may be a separate truck per para 27).
	Regarding Claim 17, Enerson discloses a method, comprising:
connecting a fail-close valve (124) to a first piping section (130);
 connecting a control valve (134) to the first piping section (130);
 connecting a safety valve (182) to the first piping section (130),
 the control valve (126) is located closer to the control valve (126) than the fail-close valve (124);
 connecting a high-pressure accumulator (60) to a second piping section (135). connecting the control valve (126) to a controller (134);
 sending gas (from source 48) through the fail-close valve (124);
 sending the gas (from source 48) through the control valve (126),
 the gas is sent through the fail- close valve (124) prior to the gas being sent to the control valve (126); and
controlling, by the controller (134), a quantity of gas sent through the control valve (126 and paras 30 and 36).
	Regarding Claim 18, Enerson discloses a method, wherein the controller pneumatically controls the quantity of gas (all components may be pneumatic per para 7).
	Regarding Claim 19, Enerson discloses a method, wherein the controller (134) is not connected to the first piping section (130).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the interests of compact prosecution, Claims 10-12, 15, and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Enerson in view of Bielefeldt (US 10,202,976).
	Regarding Claim 10, as stated above (see claims rejections under 102(a)(1)), Enerson discloses a device, comprising:  a controller (134); a heater (Fig 3, item 200); and a high-pressure accumulator ("buffer tank" 60 and para 31).
	Further regarding Claim 10, as stated above (see claims rejections under 102(a)(1)), Enerson also discloses a memory; a processor coupled to the memory to: receive electronic information about pressure; and generate electronic instructions to open or close one or more valves (para 5, wherein these items are described as “known” to the art).
	However, Enerson’s disclosure actually teaches away from the claimed invention, saying that the use of these claimed components is expensive in terms of profitability, repairs, and replacement.  Enerson additionally declares the claimed invention as not requiring electricity (para 7).  However, Enerson does allow for “other apparatus may be included in regulating station 20”, to include “known electric or pneumatic metering devices” (para 34).  Enerson additionally declares the disclosed invention “can be used regardless of whether there are electric lines, batteries or other electric power sources available.”
	Further regarding Claim 10, due to Enerson’s teaching away from the claimed invention with regards to a memory and a processor, Examiner additionally relies on the teachings of Bielefeldt, who also teaches a memory; a processor coupled to the memory to: receive electronic information about pressure; and generate electronic instructions to open or close one or more valves (Col 7, lines 12-26, wherein a computer in the form of a laptop is disclosed; said laptop has a memory and a processor).
	The advantages of Bielefeldt’s teachings include the ability to provide (1) a live feed of such operational characteristics of the system 10 and/or (2) provide historical data for such operational characteristics for past operation of the system 10.  Therefore, even though Enerson’s disclosures do not require the use of electricity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Emerson by adding the computer system 280 of Bielefeldt to control the valves disclosed by Enerson, in order to gain the advantages of providing (1) a live feed of such operational characteristics of the system 10 and/or (2) providing historical data for such operational characteristics for past operation of the system 10.  
	Regarding Claims 11-12 and 15-16, these dependent claims contain only structural limitations, and were shown above to be anticipated by Enerson (see above rejections under 102(a)(1).  Therefore the above combination of Enerson and Bielefeldt would also read upon these dependent claims in the same fashion as described above in the rejections under 102(a)(1).  
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enerson in view of Bielefeldt.
	Regarding Claim 13, as stated above (see claims rejections under 102(a)(1)), Enerson discloses a memory; a processor coupled to the memory to: receive electronic information about pressure; and generate electronic instructions to open or close one or more valves (para 5, wherein these items are described as “known” to the art).  However, Enerson is silent on the electronic instructions (being) displayed on a graphical user interface.
	Bielefeldt, however teaches the electronic instructions (being) displayed on a graphical user interface (Col 7, lines 12-26, wherein a computer in the form of a laptop is disclosed; said laptop has a has a graphical user interface).
	The advantages of Bielefeldt’s teachings include the ability to provide (1) a live feed of such operational characteristics of the system 10 and/or (2) provide historical data for such operational characteristics for past operation of the system 10.  Therefore, even though Enerson’s disclosures do not require the use of electricity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Emerson by adding the computer system 280 of Bielefeldt to control the valves disclosed by Enerson, in order to gain the advantages of providing (1) a live feed of such operational characteristics of the system 10 and/or (2) providing historical data for such operational characteristics for past operation of the system 10.  
	
Regarding Claim 20, Enerson teaches a fail-close valve (124), but is silent on a method, further comprising heating the gas prior to sending the gas through the fail-close valve.  Bielefeldt, however, teaches a method, further comprising heating the gas (via heater 210 and Col 6, lines 29-30) prior to sending the gas through a valve (165).

    PNG
    media_image2.png
    611
    741
    media_image2.png
    Greyscale

	The advantages of Bielefeldt’s teachings include pressure reduction of the gas during the offloading process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Emerson by adding a heater 210 as taught by Bielefeldt before the fail-close valve 124 of Enerson in order to gain the advantages of gas pressure reduction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753    
                                                                                                                                                                                                    /TIMOTHY L MAUST/Primary Examiner, Art Unit 3753